Citation Nr: 1236332	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected retained foreign body, muscle group 5311. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1960 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In June 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge at the RO.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in October 2009 as to his retained foreign body of the right lower leg.  Pertinently, the Veteran essentially contends that this VA examination is inadequate to rate his disability as the disability has since increased in severity.  See the June 2012 Board hearing transcript, pgs. 3-4.  Specifically, the Veteran testified at the June 2012 Board hearing that he is not able to ride a stationary bike or walk on a treadmill as long as he was previously able to.  Id. at page 5.  He also stated that he walks up stairs slower, and walks with a favored leg due to the pain in his right leg.  Id. at page 6.  Furthermore, the Veteran indicated that his right leg lymph edema with cellulitic infection has increased the severity of the disability.  Id. at page 13.  

In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's retained foreign body of the right lower leg.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the 
opportunity to identify or submit any additional pertinent evidence in support of the claim remanded herein.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Following completion of Paragraph #1, the RO should afford the Veteran an examination to determine the current severity of the Veteran's service-connected retained foreign body of the right lower leg disability at the VA Medical Center in Providence, Rhode Island.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.   

The examiner should specifically determine whether the Veteran's disability is most accurately characterized as "slight," "moderate," "moderately severe," or "severe."  The examiner should also address the impact of the Veteran's right leg lymph edema with cellulitic infection on his retained foreign body of the right lower leg disability. 

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


